



COURT OF APPEAL FOR ONTARIO

CITATION: Yorkwest Plumbing Supply Inc. v. Nortown Plumbing
    (1998) Ltd., 2016 ONCA 305

DATE: 20160427

DOCKET: C60135 & C60136

Feldman, Juriansz and Brown JJ.A.

C60135

BETWEEN

Yorkwest Plumbing Supply Inc.

Plaintiff (Appellant)

and

Nortown
    Plumbing (1998) Ltd.,
Burl 9 Developments Limited,

and
    Sundial Homes (Burl 7) Limited

Defendants (
Respondents
)

C60136

AND BETWEEN

Yorkwest Plumbing Supply Inc.

Plaintiff (Appellant)

and

Nortown
    Plumbing (1998) Ltd.,
Intracorp Projects (Milton on the
    Escarpment) Ltd.
,
and the Bank of Nova Scotia

Defendants (
Respondent
)

John Lo Faso and W.A. McLauchlin, for the appellant

Theodore B. Rotenberg, for the respondent, Intracorp
    Projects (Milton on the Escarpment) Ltd.

Karey Dhirani, for the respondents, Burl 9 Developments
    Limited and Sundial Homes (Burl 7) Limited

Heard: September 28, 2015

On appeal from the judgment of the Divisional Court (Associate
    Chief Justice of the Superior Court of Justice Frank N. Marrocco, and Justices
    Harriet E. Sachs and V. Jennifer MacKinnon), dated October 8, 2014, with
    reasons reported at 2014 ONSC 5655, 45 C.L.R. (4th) 275, affirming the order of
    Justice Lorna-Lee Snowie, dated December 5, 2013.

Feldman J.A.:

OVERVIEW

[1]

The appellant, Yorkwest Plumbing Supply Inc., was a plumbing supply
    subcontractor of Nortown Plumbing (1988) Ltd. on two home development projects,
    one owned by the respondent, Intracorp Projects (Milton on the Escarpment)
    Ltd., and one by the respondent, Burl 9 Developments Limited.

[2]

Having heard that Nortowns owners had previously failed to pay suppliers
    and tradespeople, the appellant initially refused to extend credit to Nortown. However,
    when Nortown ultimately went bankrupt, the appellant was owed in excess of $490,000
    on a number of projects, including these two, on which it claims to be owed $39,846.69
    for plumbing materials supplied to the Intracorp development and $63,535.24 to
    the Burl 9 development.

[3]

In both cases, Nortowns general contract with each development owner specifically
    provided that liens would arise and expire on a lot-by-lot basis.

[4]

Following its last supply to the projects, the appellant filed a general
    lien against each project, in each case claiming a lien for the total amount
    owed for what it had supplied to multiple lots in each subdivision. Those liens
    were discharged on motions for summary judgment, upheld by the Divisional
    Court, on the basis that under s. 20(2) of the
Construction Lien Act
, R.S.O.
    1990, c. C.30,

(the 
CLA
),
a subcontractor cannot claim a
    general lien on a project where the contractor and the owner have agreed that
    liens will arise and expire on a lot-by-lot basis. The appellant appeals that
    result.

[5]

Because the appellants liens were invalidated, the appellant receives
    no payment for the plumbing materials it supplied to the two projects. The
    appellant also asks this court to accord it a remedy because of an unfair
    result: the appellant states that based on a settlement reached between
    Intracorp and the trustee and receiver for Nortown, the secured creditors of
    Nortown, including two family members of its owner, will receive proceeds of
    the security paid into court to vacate Yorkwests general lien against the lots
    of the Intracorp subdivision.

FACTS

[6]

Nortown entered into a written contract with Burl 9, dated August 4,
    2009, and one with Intracorp, dated February 3, 2011, to carry out plumbing
    work on the homes in their respective residential subdivisions. Each contract between
    Nortown and the owners provided in writing that liens under the
CLA
were
    to arise and expire on a lot-by-lot basis. The Burl 9 contract also provided that
    for the purposes of the Act, each individual unit (lot or building) on which
    the Contractor performs Contract Work shall be considered as comprising a
    separate contract.

[7]

Yorkwest was Nortowns subcontractor for the supply of plumbing
    materials to each of the projects. Nortown and Yorkwest had an oral agreement,
    which did not address whether Yorkwest was entitled to a general lien or
    lot-by-lot liens. Yorkwest never asked, and was not informed, that the Burl 9
    and Intracorp contracts each had a term stating that liens were to arise and
    expire on a lot-by-lot basis.

[8]

After Nortown failed to pay Yorkwest for its supply of materials to the
    two projects, Yorkwest registered a general lien against each subdivision on
    February 3, 2012, which was within 45 days of its last supply of materials to
    each project. The general lien against the 11 unsold lots of the Burl 9
    subdivision was for $63,535.24, while the general lien against the 49 lots
    owned by Intracorp was for $39,846.69.

[9]

Yorkwest did not allocate the amount of materials it had supplied to the
    individual lots in the subdivisions, but rather claimed the full amount owing to
    it by Nortown against the remaining, unsold lots of each project. According to
    the evidence filed on the motion, in respect of the Intracorp project, only
    $1,482.56 worth of material was delivered by the appellant within 45 days of
    the registration of the lien to three of the lots; in respect of the Burl 9
    project, only $1,701.78 worth of material was delivered by the appellant to
    three of the lots within 45 days of the registration of the lien.

[10]

Although
    Nortown was named as a defendant in both actions, because it made an assignment
    in favour of its creditors, the proceedings against it were stayed. On February
    6, 2012, Burl 9 paid into court $79,419.05 as security to vacate Yorkwests
    claim for lien, and on February 9, 2012, Intracorp also vacated Yorkwests
    claim for lien by paying $49,808.36 into court.

[11]

The
    respondents each then moved for summary judgment on the basis that Yorkwest was
    not entitled to register a general lien because their contracts with Nortown
    stated that all liens were to arise and expire on a lot-by-lot basis.

[12]

On
    December 5, 2013, the motion judge granted summary judgment and discharged
    Yorkwests general liens. She found that because the contracts both stipulated
    that liens were to arise and expire on a lot-by-lot basis, Yorkwest, as
    subcontractor, did not have the right to register general liens.

[13]

The
    Divisional Court dismissed Yorkwests appeal. It held that, under s. 20(1) of
    the
CLA
, a subcontractors right to claim a general lien flows from
    the contractors right. Where a contractor agrees in writing that all liens are
    to arise and expire on a lot-by-lot basis, a general lien is precluded under s.
    20(2), including to a subcontractor.

[14]

The
    Divisional Court also dismissed the appellants claims for other relief.

ISSUES

[15]

The
    issues to be resolved on this appeal are as follows:

1)      Did
    the Divisional Court err in interpreting s. 20(2) of the
CLA
to apply
    to subcontracts, when that term is not used in the subsection?

2)      If
    the appellant was not precluded under s. 20(2) from filing a general lien, was
    it entitled to do so in this case?

3)      If
    the appellant was precluded from filing a general lien, is it entitled to any other
    relief?

ANALYSIS

(1)

The correct interpretation of s. 20(2) of the
CLA

[16]

The
    right to a construction lien is granted in s. 14 of the
CLA
, which
    provides:

14. (1) A person who supplies services or materials
    to an improvement for an owner, contractor or subcontractor, has a lien upon
    the interest of the owner in the premises improved for the price of those
    services or materials.

[17]

That
    section gives a supplier of services or materials to an improvement a lien on
    the interest of the owner of the improved premises for the price of what was
    supplied.

[18]

Where
    an owner of more than one premises enters into a single contract to improve a
    number of premises, s. 20(1) of the Act creates the right to a general lien. It
    allows a supplier of services or materials under that contract, or under a
    subcontract of that contract, to choose to register a general lien against each
    of the premises for the price of all the services or materials it supplied to
    all of the premises.

[19]

Section
    20 of the
CLA
reads as follows:

20. (1) Where an owner enters into a single contract
    for improvements on more than one premises of the owner, any person supplying
    services or materials under that contract, or under a subcontract under that
    contract, may choose to have the persons lien follow the form of the contract
    and be a general lien against each of those premises for the price of all
    services and materials the person supplied to all the premises.

(2) Subsection (1) does not apply and no general lien
    arises under or in respect of a contract that provides in writing that liens
    shall arise and expire on a lot-by-lot basis.

[20]

The
    section is particularly applicable to a housing development involving multiple lots.
    The effect is that a contractor or subcontractor may file a general lien which
    does not have to set out what was supplied to any particular premises (lot),
    but instead covers whatever was supplied to any of the premises (lots) and grants
    the right to a lien for the total amount supplied, for which it remains unpaid,
    against each of the unsold premises (lots). That general lien is valid if it is
    registered prior to when the lien rights with respect to materials or services
    supplied to the last of the lots expire in accordance with s. 31 of the Act, so
    that it can have the effect of extending the lien expiry period for materials or
    services supplied to the first lots. See
Brian T. Fletcher Construction Co.
    v. 1707583 Ontario Inc.
(2009)
,
80
    C.L.R. (3d) 143 (Ont. S.C.),
at para. 16.

[21]

However,
    s. 20(2) is a contracting out provision. Under s. 20(2), where a contract
    provides that liens will arise and expire on a lot-by-lot basis, then in that
    case, no general lien arises under or in respect of that contract.

[22]

The
    appellants argument is that because s. 20(2) does not refer to a subcontract,
    but only to a contract, then regardless of whether the owner and the contractor
    agreed in their written contracts that liens would arise and expire lot-by-lot,
    a subcontractor may still register a general lien under s. 20(1), as long as
    the subcontractor has not agreed in its subcontract that liens will arise and
    expire on a lot-by-lot basis. The appellant emphasizes the fact that the Act
    specifically defines the terms contract and subcontract separately, and
    refers to each specifically where applicable.

[23]

Both
    the motion judge and the Divisional Court rejected the appellants
    interpretation. I agree with their conclusion.

[24]

Subsection
    20(2) was added to the
CLA
shortly after the Act came into force because
    problems had arisen out of the operation of the general lien provision in s.
    20(1). The problems were explained in a Compendium of Background Material prepared
    for the Ontario Legislature at the time the amendment was presented in late 1983,
    which contained the following explanation for the amendment:

Section 20 of the Act now provides for a general lien against
    each of the several properties involved where a single contract is entered into
    for improvements on more than one premises.

In the house-building sector of the construction industry,
    section 20 has had the effect of generating unnecessary paper work and
    associated costs. Lenders are not providing mortgages where there are general
    liens because the general lien results in a potential total loss of security on
    the last few houses of a group. As each house subject to a lien is sold, the
    value of the general lien must be realized from those remaining. Therefore, the
    holdback for the whole contract must be secured by the remaining houses. Where
    only a few houses remain to be sold, the potential deficiencies in the owners
    holdbacks on the contract would exceed the value of the remaining properties.
    Legislation controlling lending limits would not permit institutional lenders
    to lend under these circumstances.

As a result, a number of legal devices have been used by
    builders to prevent general liens from arising, e.g. separate corporate
    existence for the owner and for the builder; separate contracts for each house.
    These legal devices generate unnecessary costs without benefit to the suppliers
    of services or materials. To avoid this waste, a new subsection has been added
    to section 20.

The subsection to be added provides that a general lien does
    not arise where the contract provides in writing that liens shall arise and
    expire on a lot-by-lot basis.

(Ontario, Legislative Assembly, Compendium of
    background material re Bill 135, An Act to amend the Construction Lien Act in
Sessional
    Papers
, No. 323/236 (1983), at pp. 3-4.)

[25]

It
    is clear that the intent of amending s. 20 by adding s. 20(2) was to allow an
    owner and a contractor to contract out of the right to file a general lien, in
    order to prevent the problems that had been arising with mortgage financing. As
    the Divisional Court observed, to give effect to the appellants interpretation
    would be to re-create the mischief that s. 20(2) was intended to address.

[26]

That
    intent is clearly reflected in the language of the section, which is to be
    interpreted in accordance with the oft-cited principle of modern statutory
    interpretation, most recently stated by the Supreme Court of Canada in
B010
    v. Canada (Citizenship and Immigration)
,
2015 SCC 58,
    [2015] 3 S.C.R. 704,
at para. 29:

The modern rule of statutory interpretation
    requires us to read the words of an Act . . . in their entire context, in
    their grammatical and ordinary sense harmoniously with the scheme of the Act,
    the object of the Act, and the intention of Parliament: R. Sullivan,
Sullivan
    on the Construction of Statutes
(6th ed. 2014), at p. 7;
Bell
    ExpressVu Limited Partnership v. Rex
, 2002 SCC 42, [2002]
    2 S.C.R. 559, at para. 26.

[27]

Applying
    that approach to the interpretation of s. 20(2) gives effect both to the plain
    meaning of the section, as well as to its ameliorative purpose. Where an owner
    of multiple premises enters into a single contract to improve those premises,
    any supplier of materials or services either under that contract or under a
    subcontract under that contract may choose to have its lien follow the form
    of the contract by filing a general lien against each of the premises, in
    accordance with s. 20(1). As Master Albert stated in her explanation of the
    effect of s. 20 in
Brian T. Fletcher
,
at para.
    16: A subcontractors right to claim a lien flows from the general
    contractors entitlement.

[28]

Subsection
    20(2) sets out the circumstances when s. 20(1) does not apply, and when no
    general lien arises: when a contract provides in writing that liens shall
    arise and expire on a lot-by-lot basis, then no general lien arises under or
    in respect of that contract.

[29]

The
    contract referred to in s. 20(2) must be the contract between the owner and
    the contractor. That is because it is only that contract that can be the single
    contract referred to in s. 20(1), which allows the general lien to arise and
    to be applicable to each of the premises for the price of all services and
    materials that the lien claimant provided to all of the premises. Because s.
    20(2) provides that no general lien arises under or in respect of the lot-by-lot
    contract with the owner of the multiple lots, no one who claims a lien under
    that contract or in respect of that contract can claim a general lien.

[30]

The
    appellant argues that the omission of the term subcontract from s. 20(2)
    means that it does not apply to subcontracts. I do not accept this submission. Since
    all subcontracts derive from the main contract, a general lien of a
    subcontractor can only arise in respect of the main contract. Stated another
    way, because the right to a general lien can only arise under s. 20(1) in the
    contract between the contractor and the owner, a subcontract cannot create that
    right. Therefore, the fact that a subcontract is silent on the issue cannot
    have any effect.

[31]

This
    point is also made clear in the French version of s. 20(2), which states:

20. (2) Le paragraphe (1) na pas
    dincidence sur le contrat qui prévoit par écrit que des privilèges prennent
    naissance et séteignent relativement à chacun des lots en particulier.
Dans ce cas aucun privilège général ne naît.
[Emphasis
    added.]

[32]

In
    support of its position, the appellant also points to the fact that
    subcontractors will not be aware of the terms of the main contract, and
    therefore will not know whether a general lien is available. However, s. 39(1)(1)
    of the Act specifically provides that any person with a lien is entitled to
    information from the owner or contractor within 21 days of making a written
    request, including, under s. (v), a statement as to whether the contract
    provides in writing that liens will arise and expire on a lot-by-lot basis.
    This gives a subcontractor ample notice to register a proper and available lien
    prior to its expiry.

[33]

One
    of the reasons given by the Divisional Court for rejecting the appellants
    interpretation was that it would prevent an owner who had contracted out of the
    general lien from releasing the holdback on each lot as it was completed,
    because a subcontractor could later register its general lien against any unsold,
    completed lots for the total, unpaid amount for materials or services it had supplied
    to all lots. The Divisional Court concluded that this would make the ability to
    contract out of s. 20(1) virtually meaningless.

[34]

I
    believe this observation requires some clarification. The operation of the
    holdback provisions of the Act is not contained in s. 20 and is not
    automatically affected by contracting out of the right to file a general lien
    under s. 20(2). However, the owner and contractor may contract in such a way as
    to achieve the ability to release the holdback on a lot-by-lot basis, as part
    of contracting out under s. 20(2).

[35]

The
    basic holdback is provided in s. 22 of the Act, which states:

22. (1) Each payer upon a contract or subcontract
    under which a lien may arise shall retain a holdback equal to 10 per cent of
    the price of the services or materials as they are actually supplied under the
    contract or subcontract until all liens that may be claimed against the
    holdback have expired as provided in Part V, or have been satisfied, discharged
    or provided for under section 44 (payment into court).

[36]

The
    time when the basic holdback may be released is governed by the expiry of the
    lien rights: see s. 26. Section 31 provides for when claims for lien expire. In
    the case of a claim for lien by a contractor, the expiry date is governed by
    the date when a copy of the certificate or declaration of the substantial
    performance of
the contract
is published, or the date
    on which
the contract
is completed or abandoned.
    Therefore, in the case of a
single contract
for
    the improvement of multiple lots, where s. 20(1) applies, the lien rights of
    the contractor will expire based on the substantial performance, completion or
    abandonment of the whole contract, and not of specific lots.

[37]

However,
    where the contractor and the owner have a single contract for multiple lots,
    but contract out of the general lien right under s. 20(2) by providing that
    liens will arise and expire on a lot-by-lot basis, they may also provide that
    for the purposes of the Act, the agreement as it applies to each lot will be
    deemed to be a separate contract. Such a provision is found in the Burl 9
    contract with Nortown.

[38]

By
    making each lot a separate contract, the lien rights of the contractor will
    expire for each lot, pursuant to s. 31, based on the substantial performance,
    completion or abandonment of each separate contract.

[39]

I
    agree with the Divisional Court that the appellants interpretation would
    undermine the ability of contractors and owners to make provision in their
    contract to allow the owner to release the holdback on a lot-by-lot basis, and
    that would considerably undermine the benefit of contracting out under s. 20(2).

[40]

In
    my view, there is no merit to the appellants proposed interpretation of s.
    20(2). I would dismiss the appeal on that issue.

(2)

Whether the appellant was entitled to register a general lien in this
    case

[41]

As
    I have concluded that the appellant was not entitled to register a general
    lien, this issue is now moot.

(3)

Entitlement to other forms of relief

[42]

The
    appellant suggests three alternative remedies. First, the appellant asks the
    court to cure its defective general liens by applying s. 6 of the Act, which
    provides:

6. No certificate, declaration or
    claim for lien is invalidated by reason only of a failure to comply strictly
    with subsection 32 (2) or (5), subsection 33 (1) or subsection 34 (5), unless
    in the opinion of the court a person has been prejudiced thereby, and then only
    to the extent of the prejudice suffered.

[43]

However,
    this court has already addressed the application of s. 6 to the improper
    registration of a general lien in two cases,
Leo P. Abrams & Sons Ltd. v.
    MacDonald Homes Inc. (Trustee of)
(1996), 80 C.L.R. (3d) 143, leave to
    appeal to the Supreme Court of Canada refused,
[1996] S.C.C.A.
    No. 214,
and
Gillies Lumber v. Kubassek Holdings Ltd.
(1999),
176 D.L.R. (4th) 334
.

[44]

In
Gillies,
a general lien was improperly registered against four
    different projects where there was no single contract, but rather a separate contract
    for each project. The court gave three sets of reasons. Laskin J.A., in dissent,
    was of the view that s. 6 could apply in such a situation. In his view, while
    s. 6 could not be used to convert the general lien into four individual liens, it
    could be used as a shield against invalidation of the general lien.

[45]

However,
    both Borins J.A. and McMurtry C.J.O. disagreed. Borins J.A. found that s. 6
    could only be used to correct procedural errors. However, s. 20(1) is not
    procedural, as it gives a substantive right to a general lien in specifically
    defined circumstances. Section 6 therefore does not apply, he stated, to
    relieve against the registration of a general lien when there was no right to
    one under s. 20(1).

[46]

McMurtry
    C.J.O. agreed that s. 6 could not be applied to avoid invalidation of the
    general lien in that case, but for the reason that the section could be used
    only to correct minor or technical defects. He also agreed that the focus of s.
    6 was on procedural matters, applying where there would be invalidation by
    reason only of a failure to comply strictly with procedural provisions of the
    Act. He referred to the Legislatures intent in changing the wording from the curative
    provision in the former
Mechanics Lien Act
, R.S.O. 1980, c. 261, which
    had provided that substantial compliance was sufficient to save a lien. He
    observed that the intent of the change was to narrow the scope of the
    application of the section. In concluding that s. 6 could not be used in the
    circumstances in
Gillies
, he focused on the fact that the large amount
    of the lien that had been claimed greatly exceeded the actual amount that could
    be claimed for each project, and therefore, it could not be considered a minor
    or technical error.

[47]

The facts in the
Abrams
decision were much closer
    to this case. There, an improper general lien was registered in the face of a
    contract with a lot-by-lot lien restriction. The majority of the court stated
    that there was no curative provision and did not refer to s. 6. It held that to
    allow the claimant to preserve its general lien would be to ignore the scheme
    of s. 20 and would encourage the improper registration of liens: para. 5.

[48]

In my view, in the face of these authorities, there is no
    basis to apply s. 6 in this case. First, the decision in
Abrams
provides a complete answer. The facts here are different from
Abrams
only in that the appellant is a subcontractor, and not the contractor with the
    lot-by-lot restriction in its contract. However, as explained above, the legal
    effect under s. 20(2) is the same. The appellant had the ability to learn of
    the restriction in the contracts between Nortown and the respondents by asking
    for information using s. 39, but it did not do so.

[49]

Furthermore, applying the reasoning of either Borins J.A. or
    McMurtry C.J.O. in
Gillies
, s. 6 cannot be used to cure the improper
    liens in this case. Importantly, although he dissented in
Gillies
,
    Laskin J.A. distinguished
Abrams
, suggesting that he did not intend
    his dissent in
Gillies
to allow s. 6 to be used where a general lien
    claim is registered contrary to s. 20(2) of the Act.

[50]

The
    second form of alternative relief requested by the appellant is to treat the
    claims for general liens as excessive liens under s. 35 of the
CLA
.
    This was the approach taken by Master Albert in the
Brian T. Fletcher
case, in which the supplier argued that he was entitled to general liens
    against two premises, despite the fact that the amounts of the claims for liens
    included services and materials supplied to subdivision lots owned by others. The
    Master rejected the suppliers argument and found that he was not entitled to register
    general liens. However, she held that because the claims for liens did not
    describe the liens as general, and did not refer to the services provided to other
    lots, she could therefore view the liens as properly registered specific liens,
    but for excessive amounts, under s. 35 of the Act.

[51]

That is not what occurred in this case. Here, to treat the
    improper general liens as proper specific liens, but registered for excessive
    amounts, would be to fail to give effect to s. 20(2) of the Act. It would have
    the effect of undermining the fair and efficient operation of the Act, which is
    provided for the benefit of all affected parties.

[52]

The third requested alternative remedy, not granted by the
    Divisional Court, is to allow the appellants claims for
quantum meruit
and unjust enrichment against the respondent owners to proceed.

[53]

Section 55 of the
CLA
allows a plaintiff in a lien
    action to join in the action a claim for breach of contract or subcontract. In
    its statement of claim, the appellant pleaded that it was not paid pursuant to
    its agreement with Nortown, which was named as one of the defendants. However,
    the appellant did not plead breach of contract as against the respondent
    owners, Intracorp and Burl 9, as it had no contracts with them.

[54]

The Divisional Court held that to allow claims not referred
    to in s. 55 to be joined in the action, such as claims for
quantum meruit
or unjust enrichment, would amount to a refusal to apply the plain wording of s.
    55. I agree. The Act is intended to provide a summary procedure for dealing
    with lien claims. By including s. 55, the Act further defines the extent and
    intent of actions that can be brought to enforce it.

CONCLUSION

[55]

The
    appellant supplied plumbing materials to the two projects of the respondents,
    Intracorp and Burl 9, under subcontracts with Nortown. Nortown went bankrupt
    and the appellant failed to properly protect itself under the provisions of the
CLA
. Although money has been paid into court to vacate the liens that
    the appellant registered, it has no legal claim to that money. There is no
    basis to provide a remedy to the appellant in the circumstances.

[56]

I
    would dismiss the appeal with costs fixed at $10,000 to each respondent,
    inclusive of disbursements and HST.

Released: DB APR 27 2016

K. Feldman J.A.

I agree. R.G.
    Juriansz J.A.

I agree. David Brown
    J.A.


